

116 HR 3646 IH: Stadiums Operating under New Guidance Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3646IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Cohen (for himself, Mr. Cooper, Mr. Burchett, Mr. John W. Rose of Tennessee, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation, acting through the Administrator of the Federal Aviation
			 Administration, to revise section 91.145 of title 14, Code of Federal
			 Regulations, such that the term sporting does not limit the types of major events described in such section.
	
 1.Short titleThis Act may be cited as the Stadiums Operating under New Guidance Act or the SONG Act. 2.Revision of section 91.145 of title 14, Code of Federal RegulationsNot later than one year after the enactment of this Act, the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall revise section 91.145 of title 14, Code of Federal Regulations (or any successor regulation), such that the term sporting does not limit the types of major events described in such section.
		